DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on January 25, 2022.
Claim 1 has been cancelled, claims 2-10 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed January 25, 2022, with respect to claims 2-10 have been fully considered and are persuasive.  The examiner notes that for claim 3 the term “proportion” as argued on pages 7 and 8 of the remarks and shown in Fig. 6F is now interpreted as meaning a linear relationship of torque to elapsed time with a constant slope as shown in Fig. 6F. The rejection of October 28, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a torque control device for a four-wheel-drive vehicle having main and auxiliary driving; a clutch in the drive torque transmission path; a processor performs control to raise a current command distribution drive torque for the 
The prior art does not anticipate or render obvious a torque control device for a four-wheel-drive vehicle having main and auxiliary driving; a clutch in the drive torque transmission path; a processor performs control to raise a current command distribution drive torque for the clutch if a differential rotation of the clutch continues for a predetermined first time in a state in which the auxiliary driving wheels are not at stop, wherein the processor performs control to release the command distribution drive torque when a brake braking rotations of the main driving wheels and the auxiliary driving wheels operates and the main driving wheels and the auxiliary wheels stop after raising the command distribution drive torque and the remaining structure of claim 5. The prior art does not teach or suggest that the distribution drive torque for the clutch will be released when a brake actuation stops the wheels after a first predetermined time after a differential rotation, only by using impermissible hindsight would one skilled in the art come up with this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JUSTIN HOLMES/Primary Examiner, Art Unit 3655